NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

JAMES W. HARKLEROAD,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D14-5249
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 8, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Caroline J. Tesche,
Judge.

James W. Harkleroad, pro se.


PER CURIAM.


              This proceeding is dismissed for lack of jurisdiction. See Dale v. State,

981 So. 2d 1222, 1223 (Fla. 1st DCA 2008) (dismissing appeal for lack of jurisdiction

because appellant's untimely motion for rehearing did not delay rendition of the order on

appeal).

              Dismissed.



ALTENBERND, LaROSE, and KHOUZAM, JJ., Concur.